Citation Nr: 1624352	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-16 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for nasopharyngitis.

2.  Entitlement to service connection for nasopharyngitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1945 to April 1947.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id.; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, while the RO reopened the claim in the June 2010 rating decision and then denied the claim based on a de novo review of the record, the Board must reach its own decision regarding the reopening of the claim.  Thus, the issue on the title page of the decision has been characterized accordingly.

In his June 2012 substantive appeal, the Veteran requested a Travel Board hearing.  He withdrew this request in August 2012 correspondence.

The issue of service connection for nasopharyngitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed June 1947 rating decision, for nasopharyngitis on the basis that the disability was not found on examination.  

2.  Evidence associated with the claims file since the June 1947 rating decision is not cumulative of evidence previously considered, and by itself or when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  A June 1947 rating decision denying the claim for service connection for nasopharyngitis is final. 3 8 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for nasopharyngitis have been met, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In finding that new and material evidence has been received to reopen the claim for a de novo review, any error related to VA's duties to notify and assist with regard to this specific aspect of the matter is thereby rendered moot by this determination.  See 38 U.S.C. §§ 510 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Service connection for nasopharyngitis was initially denied in an April 1947 rating decision on the basis that there was no evidence of the claimed disability on examination.  The Veteran did not appeal this decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  The June 1947 rating decision is therefore final.  38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  

If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Based on the available evidence at the time of the June 1947 rating decision, the Veteran was shown to have been diagnosed with and treated for nasopharyngitis during service in June 1946.  At that time, he reported having a cold for 5 days with a cough, stuffy nose, slight sore throat, headaches, and fever.  Although the admitting diagnosis was upper respiratory infection, the final diagnoses were malaria; nasopharyngitis, acute, catarrhal, moderate; and pneumonia.  See pages 11, 20, and 31 of Military Personnel Record received June 25, 2014.   His disease was shown to have had had an excellent response to treatment and in July 1946 he was found to be asymptomatic and cleared for duty.  See pages 34 and 35 of Military Personnel Record received June 25, 2014.  

There was no other evidence of record from his period of service or since that indicated the Veteran had a recurrence of nasopharyngitis.  Thus, there was no post-service evidence linking the claimed disability to service or of the disorder itself.

In considering whether there is "new and material evidence," all evidence submitted since the last time that the claim was finally disallowed on any basis must be considered.  Evans v. Brown, 9 Vet. App. 27 (1996). 

Evidence submitted since the 1947 decision includes private treatment records that document the diagnosis, and treatment of, various upper respiratory infections, nasal blockage, and sinus problems.  The Veteran reports that he has received continued chronic treatment for his respiratory disorders since service.  See Statement in Support of Claim received December 9, 2010.  When determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the threshold requirement for reopen a claim is low.  See Shade, supra.

Since the Veteran's statement regarding the chronicity of the disorder is presumed credible for the purpose of reopening the claim, and in light of the fact that there is now evidence of diagnosed disabilities involving the upper respiratory system, the evidence is new and material.  The evidence relates to a fact necessary to substantiate the claim.   The requirements for reopening the claim are met.  

ORDER

The petition to reopen the claim for service connection for nasopharyngitis is granted.





REMAND

The Veteran's representative asserts that as a World War II Veteran consideration should be given to the Veteran's possible exposure to mustard gas and indicates development of such exposure is needed.  See Appellate Brief received May 31, 2016.  Reference was made to the Veteran being stationed at Nichols Field in June 1946 and his possible exposure to mustard gas at that time.  Development is necessary on the exposure question.

Additional medical evidence pertaining to the claimed disability should also be sought.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify all VA and non-VA treatment providers who have treated him for the claimed disability since service discharge.  After securing the appropriate release form(s), make reasonable attempts to obtain copies of all identified records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file. 

2.  Request that the Veteran provide information concerning the dates and locations of exposure to toxic chemicals, including mustard gas, while in active service.


3.  Ensure that the Veteran's service personnel records are of record and associated with the claims file.  

4.  Request any service department records indicating exposure to toxic chemicals, including mustard gas, in active service.  Develop for confirmation of exposure to toxic chemicals, including mustard gas, in accordance with M21-1, Part IV, Subpart ii, Chapter 1, Section F.

5.  If there is evidence that the Veteran was exposed to toxic chemicals, including mustard gas, in active service, arrange for a medical professional with appropriate expertise to review the Veteran's claims file; and to provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any current disability of the upper respiratory system, including but not limited to nasopharyngitis, is related to his active service-specifically, to include any confirmed toxic chemical exposure.

6.  After undertaking the development above, readjudicate the remanded issue.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


